 Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 1 of 11
                                   @,                                             @                                               l
                                   (                AUSA: PaulKuebler                          Telephone:(313)2269641             I
                                                                                                                    -
                                                                                                                                  l
Ao91(Rev.11/l1)criminalcomplaint           SpecialAgent:         seancallagban(FBII            Telephone:(313)965-2323
                                 U NITED STATES D ISTM CT C O                           T
                                                        forthe

                                          EasternDistrictofMichigan                                     '@
                                                                                                                    .       $-
UnitedStatesofAmerica                                                                                                   (
                                                            Case:2:19-mj-30466                                          !
                                                            Judge. Unassigned,                                          i
JolmnyLeeDIXON                                                    . 03-20jg Atjj,.58 AM
                                                            Filed:09-                                                   I
                                                                                                                        I
                                                            SEALED MATTER (LH)                                          $



                                            CRIM G A L CO M PLAINT

            1,thecomplainantinthiscase,statethatthefollowingistruetothebestofmy knowledgeandbelief.

             Onoraboutthedatets)of November24throughDecember3,2012 inthecountyof Oaklandandelsewhere inthe
           Eastern     Districtof   Michiaan      ,thedefendantts)violated:
                   CodeSection                                OgenseDescrètion
Title18U.S.C.j 1344                             BankFraud
Titlc13U.S.C.5 1349                             ConspiracytoCommitBankFraud
Title18U.S.C.j 1028A                            AggravatedldentityTheh                  lh
                                                                                           ereby certl
                                                                                                     'fy thattljejbtcgoingfa
                                                                                        atruecopy oftheoriglnkjj)yjjljetu tjjîs
                                                                                       Om
                                                                                            ce.
                                                                                       CLERK , U.s.olse     rluc' r cotm r
                                                                                       EASTERN saw c'r oy M lcm
                                                                                                                           oax
                                                                                       BY:
            Thiscliminalcomplaintisbmsedonthesefacts:
                                                                                                               Deputy




IZ Continuedontheattachedsheet.
                                                                               Complainant'
                                                                                          sWgac/l/re
                                                            SnecialAaentSean Callaahan.FBI
                                                                              PrlntednametpW title

sworntobs
        eforemeandsignedinmypresence.                                        MoNA y m lzop:.
          EP - 3 2212
,:,--t-
      ,:                     .                                                    -'---lL;---,--iL:',--t--'.
                                                                                                           -
cityandstate: DetroitMichiMan                               Hon.MonaK,Maizoub,UnitcdStatesM aMistrateJudae
                                                                                Printed nameJ?.
                                                                                              lJtîtle
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 2 of 11
                        ç,
                         ),                             @,,
                      (


                                 A FFIDAVIT

        1,Sean Callaghan,being duly sworn,state the following:

          1.     INTRODU CTION AND AGENT BACKGROVND
               1am a SpecialAgentwith theFederalBureau oflnvestigation

   (FBl)and have investigated a variety ofviolations,including financial
   crim es,as an FBIagentfor approxim ately 15 years.

        2.     The inform ation contained in this affidavit is based on m y

   personal know ledge and observations during the course of this

   investigation, 1aw     enforcem ent reports that           have review ed,

   com m unications with others w ho have personal know ledge of the events

   and circum stances described in this nffidavit, and inform ation gained

   through m y training and experience.

        3.     This afidavit is in support of a com plaint and arrest w arrant

   for Jolm ny Lee D ixon. Because this affidavit is being subm itted for the

   lim ited purpose ofestablishing probable cause,1have notincluded each

   and every factknow n tom e concerningthisinvestigation. Rather,1have

   set forth only the facts that l believe are necessary to establish probable

   cause to believe that Johnny Lee D ixon engaged in bank fraud, in

  violation of 18 U .S.C. j 1344,conspiracy to comm it bank fraud,in
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 3 of 11
                       Q                                 @
                      j'



   violation of18 U .S.C.j 1349,and aggravated identity theft,in violation

   of18 U.S.C.j 1028A.
             II. IW ESTIGA TION A ND PR OBABLE CA USE

                     Background oftheFelony Lane Otzrz,

        4.    Based upon the factssetforth herein,lbelieve thatJohnny Lee

   D ixon is a m em ber of a m ulti-state organized crim e group com m only

   referredtoastheFelony LaneGang(tFLG'').
        5.    The FLG originated in Fort Lauderdale, Florida and its

   m em berstravelacrossthecontinentalUnited Statesconducting num erous

   theftsfrom vehicles,hom einvasions,identity thefts,and bank frauds.

        6.    FLG m em bersusethesam em odusoperandiin the com m ission

   ofthese offenses.An FLG celltypically consists ofseveralm ale m em bers

   and at least one fem ale m em ber,w ho is recruited to im personate victim s

   and cash fraudulentchecks. Cells typically travelfrom state to state to

   com m it thefts from vehicles,targeting fem ale's unattended purses. The

   m alem em berstypically usewindow punchesorscrew driverstoshatterthe

   w indow of the targeted vellicle. The cell w ill take the victim 's stolen

   identification, personal checks, and credit/debit cards for the purpose of

   com m itting subsequent identity theft and bank fraud. M em bers of the


                                        2
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 4 of 11
                                                          @
                      ('



   FLG willoften utilize m oney transfer services to wire proceeds from the

   crim inal activity back to Florida to ensure that they are not found in

   possession oflarge sum s ofm oney if arrested.

              The FLG uses rental vehicles, often rented by m em bers'

   girlfriends or m em bers not traveling with that particular cell. FLG

   m em bers willstay at localhotels and steallicense plates to affix to their

   rental vehicles w lzile those vehicles are being used to cash fm udulent

   checks via the drive through teller atlocalbazzk branches.

        8.    The fem ale im personators typically drive one rental vellicle,

   usually with a m ale FLG m em berin the back seat,w ho directsthe activity

   at the bank. A second rentalvehicle w ith the rem aining m em bers of the

   cellwillconductcountersurveillance around the bazlk and alertthe other

   vehicle ifpolice respond.

        9.    The FLG typically will not stop if pohce oficers attem pt to

   conducta trafficstop afterrespondingto afraud alertfrom thebanks.FLG

   m em bers and im personators are trained to take police on a high speed

   chases because they know m ost police departm ents w ill often decide to

   term inate the chase in the interestofpublic safety.




                                       3
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 5 of 11
                       Q                               @
                      i



                              The InstantConduct

        10. On Novem ber 24,2018,Victim F.F.had her purse stolen from

   her vehicle while it w as parked at Planet Fitness 1007 E.Grand River

   Avenue,Brighton,M ichigan.H er purse contained her credit/debit cards

   and driver's license.

              On N ovem ber 25,2018,Victim A .L.had herwalletstolen from

   her vehicle wllile it was parked atthe Optim ist Hockey Arena,1300 W .

   N orth Street, Jackson, M iclligan. Security cam era footage from the

   ewteriorofthe arenarevealed a suspectvehicle- a ChevroletM alibu- that

   w asdriven by a whitefem ale.On thesecurity footage,itw asalso revealed

   that a black m ale passengerexited thatvehicle and sm ashed the driver's-

   side rear w indow of A.L.'S velùcle. H er w allet contained her M ichigan

   driver's license and several debit/gift cards.

         12. On N ovem ber 26,2018,Victim F.B.had herpurse stolen from

   hervehiclew hileitw asparked in the eastparking lotofBeaum ontH ealth,

   1555 E. South Blvd., Rochester Hills,M ichigan. H er pursè contained

   checks,debit cards,giftcards and her driver's hcense.

         13. On Decem ber 3, 2018 at approxim ately 2:30 PM , a wom an

   driving a ChevroletM alibu arkived at the Chase Bank branch located at


                                         4
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 6 of 11
                      *                                 @.


   43100 GrandRiverAvenuein Novi,M iclligan,and entered oneofthe drive-

   through serdce lanes.The wom an posed asVictim F.F.presented aforged

   check in the amountof$1,780.00,made payabletoF.F.and drawn from a
   Toledo Police FederalCreditU nion accountbelonging to Victim H .P. The

   fem ale presented a M ichigan D river's License and Chase Debit Card

   belonging to Victim F.F.along with the check.The teller at Chase Bazlk

   advised that there w as only enough m oney in the account to w ithdraw

   $500.00and sheprovided thefem alewith fiveonehundred dollarbills.
        14. Around this same time, Novi Police Department (GNPD'')
   officers w ere dispatched to the area regarding a suspicious velzicle.N PD

   officersobsezved a ChevroletM alibu in the drive-through laneofthe Chase

   Bank and conducted a search oflaw enforcem entdatabasesfor thelicense

   plate. The plate vvas registered to a GM C Savana van. As the M alibu

   pulled forw ard,NPD officers conducted a traffic stop on the vehicle for

   having an im proper license plate. The officers saw a black m ale,

   subsequently identified as Keith W are,sit up in the back seat. Prior to

   W aresittingup,thevehiclehadappearedtobeoccupiedbyjustthefem ale
   driver. W are then opened the rear passenger-side door and fled on foot.




                                       5
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 7 of 11
                          u                              @
                        t


   NPD officers pursued and apprehended W are. Am ber D argartz was

   driving the car,and was also detained by police.

        15. Officers searched the car,and found:

                       a knotted baggie ofsuspected heroin;

              B.       aKentucky Fried Cllicken bag thathad writing on itthat

        appeared to bepractice attem ptsto forge the signature ofV ictim F.F.;

              C.       W1
                        'gS,
                           .

              D . M oney Gram receipts;

              E.       'I'w o cellular telephones;

              F.       A checkbook license and debit card belonging to Victim

        F.B .;

              G.       debitcard belonging toVictim T.W .;

              H . debitcardsbelongingtoVictim F.F.;

              1.       a checkbook belonlngtoVictim H .P.;and
              J.       a hcense and debitcard belonging toVictim A .L.

         16. The velzicle had the im proper M ich gan license plate attached

   by rubber bands to a Florida license plate that w as underneath the

   M icltigan plate.




                                            6
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 8 of 11
                                                        @
                      t
                      .



              On Decem ber 4, 2018, N PD spoke with Victim H .P.. H .P.

   advised thatherpurse wasstolen when hervehiclew asbroken intoon the

   m orningofDecem ber 3,2018 attheOrangeTheory Fitness,3190 Chappel,

   Perzysburg, Olzio. H .P. advised that her purse contained her license,

   checkbooks and debit card.

        18. On Decem ber 3, 2018, 1 interview ed D argartz. D argartz

   adm itted to forging Victim F.F.'Ssignattlre on the check she presented at

   Chase Bank in N ovi,M iclligan. D argartz stated thatan individualnam ed

   M ichaelW illiam s took her to a hotelin Toledo,Ohiow here she m etKeith

   W are and anotherunidentified black m ale.D argartzsaidthatW aretalked

   to her aboutcashing checks and W illiam s assured her that itw as okay.

   The next m orning the gm up drove to a hotelin Farnlington Hills to pick

   up an unidentified white fem ale. Thisfem ale was too intoxicated to cash

   checks,so she rode in a second,lookoutvehicle,a Chevrolet Tahoe,with

   W illiam s and the uzlidentified black m ale. D argartz advised that W are

   wasin theback seatofthe ChevroletM alibu telling herwhatto do and say

   during the transaction at Chasebank. W are provided her w ith the check,

   license and card. D argartz w as to receive part of the m oney,but she w as




                                       7
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 9 of 11
                       &r'                                @


   nottold how m uch.W are used his cellular telephone to rem ain in contact

   w ith his partner in the lookoutvehicle during the transaction.

         19. J.P.M organ Chase & Com pany,doingbuàinessas ChaseBartk,

   isinstlredbytheFederalDepositlnsurance Corporation (FDIC).
        20. Victim F.F.did not give anyone perm ission to use her nam e,

   license or debit card.Victim F.F.did not give anyone perm ission to forge

   her signature or negotiate any checks on her behalf.

                W are w as on a phone call with som eone entered into his

   contacts asttsuge''while directing Dargartzto cash the check atthe Chase

   Bank.D argartz advised thatbefore caslling the check atthe Chase Bank

   in N ovi,M ichigan,W are took her to the d'1 Love You B eauty''store and a

   BP gasstation nearthestore.A detectivefrom the Farm ington H illsPolice

   D epartm ent w as able to obtain surveillance photographs from the B P gas

   station near the beauty store depicting the unidentified subject.The
   subjectappeared to be a previously identified FLG m em ber,Johnny Lee
   Dixon,w ho goesby the streetnam e.ofGsuge.''
                             .   '                               .
            .
        22. M ichael W illiam s, aka M aserati M ike, w as interd ew ed and

   advised thathe met''M urray''(Keith W are)and another black m ale ata
   club in Toledo, O laio.W illiam s identified the person depicted in the B P


                                       8
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 10 of 11
                        *                                  @

    surveillance photograph as the other black m ale he m et.The m en told

   W illiam s thatthey traveled allover the country m aking m oney and w ere

   looking forgirlsto help them m ake m oney.W illiam :broughtD argartz and

    anotherfem ale to a hotelin the Toledo area to m eetM urray apd the other

    guy.W illiam s stated thatthe next day they drove to M icltigan.W illiam s

    claim ed that he was not with the others when they hit the bank but

   received a telephone call from M urray's partner w ho told bim that

   somethinghappened andthatthe girlO argartz)gotarrested.
         23. lnvestigators obtained records corresponding to the ce/ular

   telephone W are was utilizing to m aintain contactw ith his partnerin the

   lookoutvehicle during the aforem entioned ban.
                                                ltfraud in Novi,M ichigan.

   Those recordsrevealed thatat the tim e ofthe fraud W are was in contact

   w ith cellular telephone, num ber 754-302-9018. Open source database

   checks revealed that num ber to be utilized by Johnny D ixon.

         24. A search w arrant was obtained for cell site data records

   corresponding to above listed num ber.Those records revealed thatlisted

    num ber w as utilizing a celltow er approxim ately a halfm ile aw ay from the

    ChaseBank branch w hen thefraudulentcheckw aspresented.Therecords




                                         9
Case 0:19-mj-06428-AOV Document 1 Entered on FLSD Docket 09/10/2019 Page 11 of 11
                        p                                 @
                       t



    also confirm ed that tllis num ber w as in contact w ith the cellphone being

   utilized by Keith W are w hilethe check wasbeing presented.

                              111. CO N CLU SIO N

         25. B ased on the above investigation, probable cause exists that

   Johnny LeeDixon engaged in bank fraud,in violation of18U.S.C.j13449
   conspiracy to com mitbank fraud,in violation of 18 U.S.C.j 1349,
                                                                  .and

   aggravatedidentity thef't,inviolation of18 U.S.C.j1028A.


                                             Respectfully Subm itted,



                                             Sean Callaghan
                                             SpecialA gent,FBl



   Subscribed and sworn before m e on Septem ber 3,2019



           MOMAK O ZOUB
   Hon.M onaK.M ajzoub
   United StatesM agistrate Judge




                                        10
